Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED NOTICE OF ALLOWANCE
This Office communication is in response to the Amendment after Notice of Allowance filed 11/09/2021.  The amendments to the claims have been considered and the reasons for allowance are maintained
DETAILED ACTION
Response to Amendment
The amendment filed 11/9/2021 has been entered and fully considered.
Claims 1 and 6 have been amended.
Claim 24 was added as an addition from the correction in claim 6; no new matter is presented.
Summary
Applicant’s arguments see pages 5-7, filed 7/19/2021, with respect to claims 1, 2 and 5-19 have been fully considered and are persuasive.  The 103 rejection of claims 1, 2 and 5-19 have been withdrawn.
Claims 1, 2, 5-19 and 24 are pending and have been considered.
Reasons for Allowance
Claims 1, 2, 5-19 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 


    PNG
    media_image1.png
    210
    320
    media_image1.png
    Greyscale
and/or  
    PNG
    media_image2.png
    282
    398
    media_image2.png
    Greyscale
, recited in the claims; which is outside the scope of prior art.
	REID (US 20140157657) is the closest prior art that teaches:
REID teaches in para [0065] acylating agents for use in the preparation of the quaternary ammonium salt additives of the present invention are polyisobutene-substituted succinic acids or succinic anhydrides. When a compound of formula (B2) is reacted with a succinic acylating agent the resulting product is a succinic ester. When a succinic acylating agent is reacted with a compound of formula (B1) in which R4 is hydrogen the resulting product may be a succinimide or a succinamide. When a succinic acylating agent is reacted with a compound of formula (B1) in which R4 is not hydrogen the resulting product is an amide.
	However REID differs from the claimed invention in that REID does not disclose or suggest that the unquaternized salts, or simple salts are used as the fuel composition additives.  
Therefore any combination of REID fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771